108 F.3d 981
Juan Manuel MORALES, Plaintiff-Appellant,v.CITY OF SAN RAFAEL and Daniel Hulett, Defendants-Appellees.
No. 94-15523.
United States Court of Appeals,Ninth Circuit.
Jan. 13, 1997.Ordered Published  March 25, 1997.

Before D.W. NELSON, REINHARDT, and KLEINFELD, Circuit Judges.

ORDER

1
The order filed January 13, 1997, is ordered PUBLISHED.

ORDER
January 13, 1997

2
The opinion filed September 6, 1996, is amended as follows:


3
1) In the reported opinion, at 96 F.3d 359, 363 (9th Cir.1996), add the following sentence to the end of the first partial paragraph:


4
"Nominal damages" is not limited to an award in the amount of $1, but includes an award that may properly be classified as "de minimis."


5
With this amendment to the opinion, a majority of the panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.


6
The full court was advised of the suggestion for rehearing en banc.  An active judge requested a vote on whether to rehear the matter en banc.  The matter failed to receive a majority of the votes of the nonrecused active judges in favor or rehearing en banc.  Fed.R.App.P. 35.


7
The petition for rehearing is DENIED and the suggestion for rehearing en banc is REJECTED.